Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2002

Stonington Partners v. Lernout Hauspie
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3636




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Stonington Partners v. Lernout Hauspie" (2002). 2002 Decisions. Paper 731.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/731


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                      __________

                                          NO. 01-3636
                                          __________

                           STONINGTON PARTNERS, INC.;
                      STONINGTON CAPITAL APPRECIATION 1994
                      FUND, L.P.; STONINGTON HOLDINGS, L.L.C.,
                                               Appellants

                                                 v.

                    LERNOUT & HAUSPIE SPEECH PRODUCTS N.V.;
                               DICTAPHONE CORP;
                            L&H HOLDINGS USA INC.

                 *OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                                    Intervenor in Bankruptcy Court

                                   (*AMENDED per clerk's order of 2/8/02)
                                        _________

                         On Appeal from the United States District Court
                                    for the District of Delaware
                                  (D.C. Civil No. 01-cv-00594)
                         District Judge: Honorable Joseph J. Farnan, Jr.
                                            __________

                                 (Filed: November 12, 2002 )
                          ___________________________________

                           ORDER AMENDING SLIP OPINION
                          ___________________________________

Present: ROTH, RENDELL & ROSENN, Circuit Judges


      The slip opinion in the above case is hereby amended as follows:


      1.     On page 23, in the second paragraph, line 12, place a comma after “relief” and
             substitute “given” for the next word, “and.”
                          BY THE COURT:


                          /s/Max Rosenn
                          Circuit Judge

Date: November 12, 2002